Exhibit 10.1

 

Bakhu Holdings Corp. Announces the Appointment of Mr. Aidan Hwuang as Director

 

Chinese Based Directors appointed to Bakhu Holdings Corp

 

LAS VEGAS, NEVADA, August 19, 2009 -- Bakhu Holding Corp. ("the Company" or
"we") (OTC BB: BKUH.OB) today announced the appointment of Mr. Aidan Hwuang as a
Director of the company.  Mr. Hwuang is a successful and renound lawyer in
\china.  He has a vast array of experience in the Chinese legal system
specializing on working with foreign company transactions and litigation within
China.

 

Mr. Hwuang is a member of the National Bar Association in the PRC and has over
15 years experience practicing law in the PRC...  In addition to his Chinese law
degree he also has earned a LL.M  from  the University of Aberdeen Law School in
Scotland.  He is currently a senior partner and the Shenzhen office manager with
V&T Law Firm specializing in corporate law, acquisitions and litigation.

 

Since its inception in 2002, SXSE built its business by purchasing solar cells
from solar cell manufacturers, which it utilized to manufacture a wide range of
solar products for commercial and consumer applications. In 2004, the company
compounded its success by expanding to make PV solar panels. Today, SXSE
produces PV solar panels and a wide array of solar products, all of which use
solar cells as the power source. 

 

The completion of the merger between Bakhu Holdings Corp. and SXSE is contingent
on the completion of an audit by a PCAOB designated accounting firm.  Once the
merger is completed Bakhu Holding Corp., will change its name to Bakhu Solar
Corp and will continue to pursue the same successful, aggressive growth strategy
that was implemented by SXSE, a profitable private company that was established
in 2002 in Shenzhen, Guangdong Province, Peoples Republic of China. Since its
inception, SXSE – to be known as Bakhu Solar - built its business by
manufacturing a wide range of solar products for commercial and consumer
applications.  In 2004, the company compounded its success by expanding to make
PV solar panels. Today, the company produces PV solar panels and a wide array of
solar products, all of which use solar cells as the power source. 

 

 

SXSE manufactures and sells 35 different PV solar panels, ranging from 10W
(watts) to 250W.  These PV solar panels are used in both industrial and
residential applications. Bakhu uses high quality solar cells which it purchases
from cell manufacturers in Japan and Taiwan. Solar products manufactured by
Bakhu for commercial and consumer use include portable lights for various
applications, lane markers, solar street lights, solar traffic lights and
battery chargers.

 

SXSE employs 100 workers in its manufacturing operation and 10 engineers who
design products and over see the fabrication processes. The factory is located
in an industrial part of Shenzhen and occupies 1500 square meters.

 

Bakhu Holdings Corp. is a public company that plans to enter the green energy
business by acquiring a solar manufacturer that is based in China.  The target
company that Bakhu Holdings Corp. plans to acquire is Shenzhen Xinhonglian Solar
Energy Co., Ltd (SXSE). The completion of the merger between Bakhu Holdings
Corp. and SXSE is contingent on the completion of an audit by a PCAOB designated
accounting firm., which is followed by the transfer of SXSE’s assets to a Hong
Kong based company.

 

 

 

For more information, please contact:

 

Investor Relations - Bakhu Holdings Corp.

5348 Vegas Drive, Las Vegas, Nevada 89108

Tel:   1-800-870-1242

Email: ir@bakhu.com

 

Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995

A number of statements contained in this press release are forward-looking
statements made pursuant to the safe harbor provisions of the Private Securities
Litigation Act of 1995. These forward-looking statements involve a number of
risks and uncertainties, including activities relating to the completion of the
merger between Shenzhen Xinhonglian Solar Energy Co., Ltd (SXSE) and Bakhu
Holdings Corp. These activities include the completion of an audit by a PCAOB
designated accounting firm and the transfer of SXSE’s assets to a Hong Kong
based company, our ability to raise capital when needed and on acceptable terms
and conditions, the intensity of competition and general economic factors. The
actual results Bakhu Holdings Corp. may achieve could differ materially from any
forward-looking statements due to such risks and uncertainties. Bakhu Holdings
Corp encourages the public to read the information provided here in conjunction
with its most recent filings, which may be viewed at www.sec.gov.

SOURCE Bakhu Holdings Corp.

 

 

 

 

